UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 10, 2011 KINDER MORGAN KANSAS, INC. (Exact name of registrant as specified in its charter) Kansas (State or other jurisdiction of incorporation) 1-06446 (Commission File Number) 48-0290000 (I.R.S. Employer Identification No.) 500 Dallas Street, Suite 1000 Houston, Texas 77002 (Address of principal executive offices, including zip code) 713-369-9000 (Registrant’s telephone number, including area code) Kinder Morgan, Inc. (Former name, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On February 10, 2011, Kinder Morgan, Inc., a Kansas corporation (the “Company”), changed its name to Kinder Morgan Kansas, Inc.The Company is a wholly owned subsidiary of Kinder Morgan, Inc., a Delaware corporation. -2- S I G N A T U R E Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. KINDER MORGAN KANSAS, INC. Dated: February 22, 2011 By: /s/ Joseph Listengart Joseph Listengart Vice President, General Counsel and Secretary -3-
